Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  154758                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 154758
                                                                   COA: 334069
                                                                   Kent CC: 04-000427-FC
  CESAR R. VALLADOLID,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the September 22, 2016
  order of the Court of Appeals is considered. With regard to the defendant’s claim of new
  evidence, leave to appeal is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D). In all other respects,
  leave to appeal is DENIED, because the defendant’s motion for relief from judgment is
  prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2017
           a1218
                                                                              Clerk